Citation Nr: 1101009	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (otherwise referred to as appellant or claimant) 
served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Veteran did not request a hearing before the Board.  

The respective issues of service connection for bilateral hearing 
loss, tinnitus, and hepatitis C are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain a low back injury or disease 
during service, and did not experience chronic symptomatology of 
a low back disorder during service.  

2.  The Veteran has not experienced continuous symptomatology of 
a low back disorder since service.  

3.  The Veteran does not currently have a low back disability.  

4.  The Veteran did not sustain a right leg injury during 
service, and did not experience chronic symptomatology of a right 
leg disorder during service.  

5.  The Veteran has not experienced continuous symptomatology of 
a right leg disorder since service.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not warranted.  
38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Service connection for a right leg disorder is not warranted.  
38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
veteran about the information and evidence necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the veteran about the information and evidence the veteran 
is expected to provide.  VCAA notice should be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

VCAA notices, issued in March 2008, May 2008, and November 2008, 
respectively, prior to the February 2009 rating decision, 
substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  
In these letters, the RO informed the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; the information and evidence that VA 
would seek to provide; the information and evidence the Veteran 
was expected to provide; and the information regarding disability 
rates and effective dates required by Dingess.  

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  VA has acquired the Veteran's service treatment 
records, private treatment records, and VA treatment records to 
assist the Veteran with the claim.  As to the duty to provide a 
medical opinion, the Board notes that the Veteran was not 
provided with VA examinations regarding his claimed low back and 
right leg disorders.  Regarding the claimed low back disorder.  
As will be explained in this decision, the Board finds that the 
Veteran's account of an injury to the back and right leg lacks 
credibility in light of all the record of evidence, and that the 
weight of the evidence also demonstrates no continuous symptoms 
of low back or right leg symptomatology since service.  Under 
these circumstances, there is no duty to provide a medical 
opinion regarding the claimed disorders.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006). 

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of in-service disorders or injuries, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder, would suggest 
reliance on an inaccurate history of occurrence of an in-service 
injury or disorders, and could only result in a speculative 
opinion or purported opinion of no probative value.  In other 
words, any medical opinion which purported to provide a nexus 
between the Veteran's claimed disorders and his military service 
would necessarily be based on an inaccurate history regarding 
what occurred in service, so would be of no probative value.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a claimant 
that have been previously rejected). 

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.



Analysis of Service Connection for a Low Back Disorder

The Veteran essentially contends that during a training camp in 
June 1968 he strained his back during service, which caused a 
current low back disability.  Having considered the evidence of 
record in light of the regulations noted above, the Board finds 
that service connection is not warranted for a low back disorder.

First, the Board finds that the Veteran did not experience a low 
back injury during service, was not diagnosed as having a low 
back disability during service, and did not experience chronic 
symptomatology of a low back disorder during service.  In a June 
2008 statement, the Veteran reported that during training camp, 
in June 1968, he strained his back while using the horizontal 
bars, that the pain was unbearable, temporarily paralyzing his 
right leg, that that he went to the dispensary for treatment and 
medication.  He also recalled that, in September 1968, he 
experienced pain in his lower back again while working as a 
supply clerk, for which he went to the dispensary for medication.  
The Veteran also wrote that, from October 1968 to February 1969, 
while stationed at the Quartermaster School, he experienced 
severe pain during daily exercise.  The Veteran did not indicate 
where he felt pain at that time.  He wrote that the service 
examiners provided him with X-rays, which showed that he had no 
broken bones, but indicated that he did have strained ligaments.  
The Veteran wrote that he was treated with heat therapy and 
medication, and recalled that the pain subsided in a few days.  

Having reviewed the evidence of record, the Board does not find 
the Veteran's accounts of an in-service low back injury, followed 
by in-service back pain symptomatology, to be credible.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding 
that the Board has the duty to assess the credibility and weight 
to be given to the evidence).  The Veteran's recent accounts of 
in-service back injury and chronic back pain are inconsistent 
with his own, more contemporaneous in-service medical history and 
complaints as reflected in the service treatment records, and 
inconsistent with the contemporaneous medical findings, to 
include the absence of complaints, symptoms, diagnosis, or 
treatment for a back injury in the service treatment records.  
While the Veteran now claims to have been treated for back pain 
several times during service, the contemporaneous service 
treatment records, which do indicate treatment for several in-
service ailments, and otherwise appear complete, contain no 
records indicating treatment or diagnosis for any back disorder.  

The Board further notes that the record contains no X-ray report 
indicating strained muscles of any sort, if in fact an X-ray 
would reveal muscle strain.  As X-ray reports are kept with the 
service treatment records, the Board finds that the lack of any 
X-ray report in the claims file undermines the Veteran's 
credibility in his recent reporting of in-service events, 
including injury, symptoms, and treatment.  See Ashley v. 
Derwinski, 2 Vet. App. 62 (1992) (indicating that government 
administrative procedures, to include the safekeeping of all 
treatment records, is presumed to be regular).  

Finally, in the April 1970 service discharge examination report, 
the examiner specifically found upon clinical examination that 
the Veteran's back was normal.  Moreover, in a contemporaneous 
April 1970 report of his medical history, the Veteran 
specifically reported that he did not have and had never had back 
trouble of any kind.  The Veteran's recent account made for 
compensation purposes - of an in-service back injury, followed by 
a diagnosis, treatment, and chronic symptomatology for a back 
disorder during service - is inconsistent with the 
contemporaneous service treatment record evidence, to include the 
absence of recording of claimed events, the Veteran's own lay 
report of medical history in April 1970, and clinical findings of 
normal spine at service separation.  For these reasons, the Board 
finds that the Veteran's more recent statements indicating an in-
service injury, diagnosis, and resulting symptomatology are 
inconsistent with, and outweighed by, other evidence of record, 
so lacks credibility.  See Madden, 
125 F.3d at 1481.

Moreover, the Board finds that the weight of the evidence 
demonstrates no continuous post-service symptomatology of a low 
back disorder.  The treatment records do not contain any notation 
indicating continuous low back disorder symptomatology since 
service.  Also, in his statements made to VA, the Veteran has not 
claimed to have experienced chronic symptomatology of a back 
disorder since service.  See 38 C.F.R. § 3.303(b).

Finally, the Board finds that the weight of the evidence 
demonstrates that the Veteran does not have a diagnosed current 
disability of the low back.  The post-discharge evidence of 
record does not include a diagnosis of a back disability.  In an 
April 2008 VA treatment record, the Veteran reported having low 
back pain; however, the examiner did not diagnose an underlying 
low back disability.  The record does not indicate that the 
Veteran sought treatment for a back disorder at any other time.

With respect to the Veteran's April 2008 reports of low back 
pain, symptoms such as pain, by itself, without an underlying 
medical condition, do not constitute a disability for VA 
purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999).  First and foremost, with any claim for service 
connection (under any theory of entitlement), it is necessary for 
a current disability to be present.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

In this instance, the evidence of record indicates that the 
Veteran did not incur a back disorder during service, did not 
experience chronic low back symptomatology during service, has 
not experienced continuous back symptomatology since service, and 
does not currently have a back disability.  As the preponderance 
of the evidence weighs against the Veteran's claim for service 
connection for a back disorder, the benefit of the doubt doctrine 
is not applicable, and the claim for service connection must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for a Right Leg Disorder

The Veteran essentially contends that he experienced a low back 
injury which caused right leg pain during service.  As a result, 
he contends that he experienced right leg symptomatology during 
service and currently has a right leg disorder related to the 
initial in-service injury.  

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that service connection 
is not warranted for a right leg disorder.  First, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran did not sustain a right leg injury during service, did 
not have a right leg disease during service, including the fact 
that he was not diagnosed as having a low back disability during 
service, and that did not experience chronic symptomatology of a 
right leg disorder during service.  As explained previously, in a 
June 2008 statement, the Veteran stated that during training 
camp, in June 1968, he strained his back while using the 
horizontal bars, at which time the pain temporarily paralyzed his 
right leg.  

Having reviewed the evidence of record, the Board does not find 
the Veteran's accounts of an in-service injury, followed by in-
service right leg pain, to be credible.  See Madden, 125 F.3d at 
1481.  For the same reasons give above with regard to the claim 
for service connection for a low back disorder, the Veteran's 
recent accounts of right leg injury or in-service symptoms are 
inconsistent with his own more contemporaneous in-service history 
and complaints, are inconsistent with medical findings, including 
negative clinical examination at service separation, and the 
absence of diagnoses and treatment or recording of complaints or 
symptoms elsewhere in the service treatment records.  While 
Veteran claims to have been treated for right leg pain several 
times during service, the Veteran's service treatment records, 
which indicate treatment for several ailments during service, 
contain no records indicating complaint, diagnosis, or treatment 
for any right leg disorder.  

The Board further notes that the record contains no X-ray report 
indicating strained muscles or ligaments of any sort.  As X-ray 
reports are kept with the service treatment records, the Board 
finds that the lack of such an X-ray report in the claims file 
undermines the Veteran's credibility.  See Ashley, 2 Vet. App. at 
62.  

Finally, in the April 1970 service discharge examination report, 
the VA examiner indicated that the Veteran's lower extremities 
were normal.  Moreover, in a contemporaneous April 1970 report of 
his medical history, the Veteran specifically indicated that he 
did not have and had never had lameness, arthritis, leg cramps, 
or any other unnoted leg injury.  Because the Veteran's recent 
account of an in-service back injury, diagnosis, treatment, and 
symptomatology for a right leg disorder during service is 
inconsistent with his own, more contemporaneous April 1970 report 
of medical history, the specific negative clinical findings upon 
service separation examination, and inconsistent with the absence 
of complaints, findings, diagnosis, or treatment of a right leg 
injury or disorder elsewhere in the service treatment records, 
the Board finds that the Veteran more recent statements, which 
were made for compensation purposes, asserting an in-service 
injury, diagnosis, and symptomatology of the right leg, are 
outweighed by the other evidence of record, and lack credibility.  
See Madden at 1481.

Moreover, the Board finds that the weight of the evidence 
demonstrates no continuous post-service symptomatology of a right 
leg disorder.  The first and only post-service treatment records, 
indicating treatment for a right leg disorder, are private 
treatment records dated December 2006.  In statements contained 
in the December 2006 private treatment records and lay statements 
made to VA, the Veteran did not claim to have experienced 
continuous symptomatology of a right leg disorder since service.  
See 38 C.F.R. § 3.303(b).  

As stated above, the only treatment records indicating treatment 
for right leg disorders are December 2006 private treatment 
records, in which examiners indicate treatment for right leg 
tenderness, swelling, and erythema.  In a December 6, 2006 
private treatment record, indicating treatment for cirrhosis, the 
examiners noted that the Veteran was treated for edema in the 
right lower extremity occurring only over the past two weeks.  In 
a December 18, 2006 private treatment record, the Veteran 
reported that this disorder had experienced these symptoms only 
over the past ten days.  The diagnosis was right lower extremity 
cellulitis.  Therefore, these records, indicating recent 
symptomatology of right leg disorders do not indicate continuous 
post-service symptomatology. 

The Board further notes that, in the June 2008 statement, the 
Veteran claimed to have incurred a right leg disorder as a result 
of a back injury, implying a radicular disorder.  As edema is a 
symptom of organ failure, as found in individuals with cirrhosis, 
and cellulitis is a skin disorder, the Board finds the Veteran's 
implication of a nexus between the recently diagnosed right leg 
disorders and an in-service injury to lack credibility.   See 
Madden at 1481. 

As the weight of the evidence shows no in-service right leg 
injury or disease, no chronic symptomatology in service, and no 
continuous right leg disorder symptomatology since service, and 
the Veteran's statements indicating an in-service right leg 
injury, including in conjunction with the claimed low back 
disorder that also is not credible, the Board finds that the 
preponderance of evidence weighs against the Veteran's claim for 
service connection for a right leg disorder.  As the 
preponderance of the evidence weighs against the Veteran's claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.  

Service connection for a right leg disorder is denied.


REMAND

The Board finds that additional development is required before 
the remaining issues on appeal are ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2010).  Regarding service connection 
for bilateral hearing loss and tinnitus, in a June 2008 
statement, the Veteran reported temporary deafness and ringing in 
his ears after being present when a bunker adjacent to him 
exploded during service.  Also, in the same statement, the 
Veteran reported that, after a day on the rifle range, he 
experienced ringing in his ears.  He recalled telling his drill 
sergeant about the ringing and that his drill sergeant, in turn, 
told him that it would go away.  The Veteran stated that the 
ringing never did go away, implying that he had experienced 
chronic tinnitus symptomatology since service.  

A review of the service treatment records, specifically the 
January 1968 service entrance examination report and the April 
1970 service discharge examination report, indicates that the 
Veteran experienced a puretone threshold shift during service.  
In its September 2008 request for an audiology examination, the 
RO specified that the VA examiner was to assume that the Veteran 
experienced a threshold shift during service.  In the subsequent 
October 2008 VA audiology examination report, the VA examiner 
noted that the Veteran's current audiometric scores showed 
bilateral minimal high frequency sensorineural hearing loss.  
Reviewing the claims file, the examiner noted that the Veteran's 
current puretone thresholds were actually significantly better, 
particularly at the lower frequencies, than those recorded at 
separation from service in 1970.  Noting this, the examiner 
concluded that the separation audiometry examination must have 
been an invalid study and that the Veteran should have been 
referred for an audiometric examination performed by an 
audiologist at that time.  The examiner stated that, 
unfortunately, the Veteran was not referred to an audiologist at 
that time and, therefore, the "Regional Office must 
presumptively assume that significant threshold shifts were 
incurred on active duty, although this would unlikely to have 
been the case."  The VA examiner then concluded that the 
Veteran's current hearing loss was most likely related to 
presbycusis because there was no evidence of an acoustic notch 
present in either ear.  Having diagnosed tinnitus, the examiner 
stated that neither the audiometric configuration nor the 
Veteran's history would suggest that tinnitus might have occurred 
on active duty.  

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, VA has 
acknowledged that the Veteran's service treatment records 
indicated that he underwent a puretone threshold shift during 
service.  The RO advised the October 2008 VA examiner that he was 
to assume that the threshold shift occurred.  However, in his 
conclusions, the VA examiner noted that the RO told him to assume 
the shift occurred, then indicated that such a shift did not 
actually occur.  Moreover, the examiner stated that the Veteran's 
history did not suggest that his tinnitus was related to service.  
The Board notes that the Veteran has reported experiencing 
tinnitus ever since an incident on the rifle range during 
service.  A medical opinion based upon an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  As the October 2008 VA examiner did not properly assume 
that the Veteran underwent a threshold shift during service and 
failed to take into account the Veteran's lay statements 
indicating tinnitus since service, the Board finds that the 
Veteran should be afforded an additional examination to determine 
the etiologies of his respective bilateral hearing loss and 
tinnitus disorders.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (noting that when the medical evidence of record is 
insufficient, the Board may supplement the record by seeking a 
medical opinion based upon an examination and a review of the 
relevant evidence in the claims file).  

Regarding service connection hepatitis C, during the pendency of 
this appeal, the RO did not provide the Veteran with a VA 
examination to determine the nature and etiology of his hepatitis 
C disorder.  The Board notes that VA must afford a Veteran a 
medical examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), provided further guidance holding that VA 
must provide a medical examination when there is:
(1) competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.

The Veteran has contended that he contracted hepatitis C during 
an inoculation during service.  Specifically, the Veteran 
believes he was exposed to the hepatitis C virus when an in-
service examiner used an air gun, previously used on other 
service members, to provide an inoculation to the Veteran.  VA 
has determined that the large majority of hepatitis C viral 
infections can be accounted for by known modes of transmission.  
However, transmission of the hepatitis C virus with air gun 
injectors is biologically plausible.  (Veterans Benefits 
Administration (VBA) Fast Letter 04-13, June 29, 2004).  
Considering that the Veteran has presented an explanation which 
is biologically plausible indicating in-service exposure to the 
hepatitis C virus, it is concluded that there is at least some 
evidence suggesting that the Veteran's hepatitis C "may be 
associated with" active service, under the low threshold of 
McLendon.  See McLendon at 83.  As such, a VA examination is 
necessary.  In writing an opinion, the VA examiner should include 
a full discussion of all modes of transmission and, if 
applicable, a rationale as to why the examiner believes the air 
gun was the source of contact with the hepatitis C virus.  VBA 
Fast Letter 04-13.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran 
for a VA examination for the purpose of 
determining the nature and etiology of any 
current hearing loss disorder and/or 
tinnitus.

All indicated tests and studies should be 
performed.  Prior to the examination, the 
relevant evidence from the claims folder 
should be made available to the examiner.  In 
writing their report, the examiner must 
assume that the Veteran underwent a puretone 
audiological threshold shift during service.  
During the interview process, the examiner 
should obtain from the Veteran an 
occupational history, to include job 
descriptions for any positions held prior to 
or following service.  The examiner is to 
obtain a history of any recreational noise 
trauma to which the Veteran may have been 
exposed, both before and after service, as 
well as any illnesses or prolonged use of 
medications that may have resulted in a 
hearing loss, to include any medications 
presently prescribed to the Veteran.

After the above is accomplished, the examiner 
is asked to offer the following opinions:

a.  Is it as least as likely as not (50 
percent or greater degree of probability) 
that any hearing loss disorder began 
during service or is otherwise 
etiologically linked to any in-service 
event, to include in-service noise 
exposure?

b.  Is it as least as likely as not (50 
percent or greater degree of probability) 
that any tinnitus disorder began during 
service or is otherwise etiologically 
linked to any in-service event, to include 
in-service noise exposure?

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The AMC/RO should schedule the Veteran 
for a VA examination for the purpose of 
determining the nature and etiology of 
hepatitis C infection.    

Following a review of all relevant evidence 
from the claims file, an interview with the 
Veteran, and an examination and any necessary 
testing, the examiner is asked to offer the 
following opinion:

Is it as least as likely as not (50 
percent or greater degree of probability) 
that hepatitis C began during service or 
is otherwise etiologically linked to any 
in-service event, to include in-service 
inoculation with an air gun?

In writing an opinion, the VA examiner should 
include a full discussion of all modes of 
transmission and, if applicable, a rationale 
as to why the examiner believes the air gun 
was the source of the hepatitis C.  

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner cannot respond without resorting to 
speculation, he or she should explain why a 
response would be speculative.

3.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claims for service 
connection for bilateral hearing loss, 
tinnitus, and hepatitis C.  If the benefits 
sought remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and should be given an opportunity to submit 
written or other evidence or argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




 Department of Veterans Affairs


